Order and judgment (one paper), Supreme Court, New York County, entered on August 5, 1971, which released defendant from the Civil Jail, modified a prior judgment of divorce dated June 17, 1968, to reduce payment for the support of plaintiff and infant children and increased defendant’s rights of visitation with the children, unanimously modified, on the law and the facts, to the extent 'of fixing the amount of support for plaintiff and the children to $125 per week commencing from the date of the order entered herein, and otherwise affirmed, without costs and without disbursements. In our opinion, in. light of the facts disclosed in the record, while the court at Special Term appropriately reduced the amount of payment for support directed by the prior judgment,- the reduction, should not have been to less than $125 pen week. In other respects, we find the Order and judgment appealed from to be a correct disposition. Concur— Stevens, P. J., Nunez, Kupferman, Murphy-and Eager) JJ.